The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                   SUMMARY
                                                                July 12, 2018

                                2018COA98

    No. 17CA1153, People in the Interest of D.C.C. — Juvenile
Court — Jurisdiction — Dependency and Neglect — Uniform
Parentage Act

     A division of the Court of Appeals holds that when a court

declares a child dependent or neglected in a dependency and

neglect case filed under article 3 of the Children’s Code, a court

presiding over a separate parentage proceeding under article 4 of

the Code (The Uniform Parentage Act) loses jurisdiction to

determine that child’s parentage. In such a situation, all matters

pertaining to the child’s status must be addressed in the open

dependency and neglect case. Because the article 4 court in this

case lacked jurisdiction to determine that the respondent was not

the child’s father, the article 3 dependency and neglect court erred
in relying on the article 4 court’s order so finding in dismissing

respondent from the dependency and neglect case.
COLORADO COURT OF APPEALS                                    2018COA98


Court of Appeals No. 17CA1153
Weld County District Court No. 16JV505
Honorable Elizabeth B. Strobel, Judge


The People of the State of Colorado,

Petitioner-Appellee,

In the Interest of D.C.C., D.I.C., and D.R-B., Children,

and Concerning A.M.G., a/k/a A.M.G-N.,

Respondent-Appellant.


                        ORDER REVERSED AND CASE
                        REMANDED WITH DIRECTIONS

                                 Division VII
                         Opinion by JUDGE J. JONES
                         Ashby and Harris, JJ., concur

                           Announced July 12, 2018


No Appearance for Petitioner-Appellee

Meghan E. Scott, Guardian Ad Litem

Pamela K. Streng, Georgetown, Colorado, for Respondent-Appellant
¶1    In this dependency and neglect proceeding, A.M.G. (father)

 appeals the order dismissing him from the petition in dependency

 or neglect after a child support court declared he wasn’t the father

 of D.R-B. (child). We conclude that the child support court lacked

 jurisdiction to make paternity findings when there was an ongoing

 dependency and neglect proceeding. So we reverse the order

 dismissing father from the petition.

                               I. Background

¶2    In July 2016, the Weld County Department of Human Services

 (Department) filed a petition in dependency or neglect and for a

 determination of paternity. It alleged that J.R-B. (mother) and K.R-

 B. (stepmother) had a history of methamphetamine abuse and

 domestic violence, and had been in and out of jail.

¶3    The petition named A.M.G. as the father of the child, and it

 advised him that paternity of the child might be determined in the

 action pursuant to the Uniform Parentage Act (UPA), sections 19-4-

 101 to -130, C.R.S. 2017. No one disputed that A.M.G. was the

 child’s biological father. The court didn’t decide paternity at the

 shelter hearing.




                                    1
¶4    Before the filing of the dependency and neglect proceeding,

 stepmother had filed a motion for an allocation of parental

 responsibilities over the child in a domestic relations court. The

 court ordered father to complete genetic testing in that case, but

 father didn’t get tested before the Department filed the dependency

 and neglect case. The domestic relations court then certified the

 issues of legal custody and parental rights and responsibilities to

 the dependency and neglect court. See § 19-1-104(4)(a), C.R.S.

 2017.

¶5    Father was served with the petition in dependency or neglect

 on August 1, 2016. After he failed to appear at his adjudicatory

 hearing on August 18, 2016, the district court entered a default

 decree adjudicating the child dependent or neglected.

¶6    Father appeared for the first time at a hearing on February 2,

 2017, and the court appointed counsel. The court also ordered

 father to participate in and cooperate with genetic testing. Mother’s

 attorney indicated to the court that genetic testing had already been

 scheduled for February 15, 2017, and that the child support

 enforcement office had requested the paternity testing. Father

 indicated that he hadn’t been served with an order for genetic


                                   2
 testing and that he was then hearing about it for the first time. The

 court told father that he would receive an order requiring him to

 show up for the test. The court issued a written order that same

 day.

¶7      A review of the register of actions shows that the Weld County

 Child Support Services Unit filed a petition for support in another

 division of the juvenile court on November 18, 2016, and that father

 was served on November 26, 2016. The register of actions also

 shows that father failed to appear at a hearing in the child support

 case on January 17, 2017, and that on that date the court ordered

 father to appear for genetic testing on February 15, 2017. It

 appears undisputed that father wasn’t ever tested.

¶8      At a review hearing on April 4, 2017, the dependency and

 neglect court informed the parties that, in the child support case,

 the magistrate had entered an order finding that father wasn’t a

 legal parent of the child and “therefore, has no parental rights

 concerning custody and visitation.” The child support court

 declared stepmother to be the child’s legal parent. The dependency

 and neglect court said, “I don’t know that the Magistrate can do

 that with a [dependency and neglect case]. And I think what he was


                                    3
  trying to do was establish child support. However, nobody appealed

  this.” The dependency and neglect court also said, “[I]’ll leave it to

  you folks and all your great minds to sort this out.”

¶9     The dependency and neglect court provided copies of the order

  from the child support court. That order said,

             [A.M.G.] has been properly served and notified
             of the hearing today. Nevertheless, he failed to
             appear or otherwise respond to this matter.
             [A.M.G.] had an opportunity for genetic testing
             and failed to appear. [Stepmother] wished to
             be declared the legal parent of the child. She
             has legal standing to do so. Based on the
             testimony presented and the provisions of 19-
             4-105 the Court finds [stepmother] to be the
             legal parent of the child. She shall be added to
             the birth certificate of the child.

¶ 10   At a review hearing on June 7, 2017, the dependency and

  neglect court determined that the child support court’s parentage

  order was final because no one had sought review. The dependency

  and neglect court also found that stepmother was the child’s

  parent, and “that being the case, then [A.M.G.] is dismissed from

  this case as the father.”

¶ 11   Father contends that the dependency and neglect court

  erroneously relied on the order from the child support court finding

  that he wasn’t the child’s legal father. He argues that after the


                                     4
  dependency and neglect court adjudicated the child, that court

  maintained exclusive, continuing jurisdiction over the child until

  the case was closed or the child reached the age of twenty-one. See

  § 19-3-205(1), C.R.S. 2017. We agree with father that, under the

  Children’s Code, the dependency and neglect court maintains

  continuing, exclusive jurisdiction over decisions related to the

  status of a child who has been adjudicated dependent or neglected.

  As a result, we conclude that the dependency and neglect court

  erred in dismissing father from the petition based on parentage

  findings made by the child support court.1

              II. Statutory Construction and Standard of Review

¶ 12   We review questions of statutory interpretation de novo.

  People in Interest of C.L.S., 313 P.3d 662, 665-66 (Colo. App. 2011).

  In construing a statute, we strive to give effect to the legislature’s

  intent, and adopt the construction that best carries out the


  1 The guardian ad litem argues that father waived any challenge to
  the child support court’s jurisdiction by failing to appeal the
  magistrate’s order in the child support case. But father challenges
  the dependency and neglect court’s order. And, in any event, we’re
  satisfied that the conditions for collaterally attacking the subject
  matter jurisdiction of another court are present in this case. See
  People in Interest of E.E.A. v. J.M., 854 P.2d 1346, 1351 (Colo. App.
  1992).

                                      5
  statute’s provisions and purposes. We won’t construe it in a

  manner that leads to an absurd or unreasonable result. Huber v.

  Colo. Mining Ass’n, 264 P.3d 884, 889 (Colo. 2011). As well, “[w]e

  construe statutes related to the same subject matter alongside one

  another, with the goal of giving consistent, harmonious, and

  sensible effect to all of their parts.” Kinder Morgan CO2 Co. v.

  Montezuma Cty. Bd. of Comm’rs, 2017 CO 72, ¶ 24.

         III. The Dependency and Neglect Court Maintains Continuing,
       Exclusive Jurisdiction Over a Child Adjudicated Dependent or
                                 Neglected

                      A. Overview of the Children’s Code

¶ 13    The General Assembly has declared that the purposes of the

  Children’s Code (Code), in general, include (1) securing for each

  child subject to the Code “such care and guidance, preferably in his

  own home, as will best serve his welfare and the interests of

  society”; (2) preserving and strengthening family ties whenever

  possible, including improving the home environment; (3) removing

  children from the parents’ custody only when their welfare and

  safety or the public’s safety would otherwise be endangered; and (4)

  securing for any child removed from his parents’ custody “the

  necessary care, guidance, and discipline to assist him in becoming


                                    6
  a responsible and productive member of society.” § 19-1-102(1),

  C.R.S. 2017.

¶ 14   Within the Code, articles 3 and 4 have different purposes.

  Article 3 addresses dependency and neglect proceedings. See

  §§ 19-3-100.5 to -805, C.R.S. 2017. In its legislative declaration,

  article 3 says that “the stability and preservation of the families of

  this state and the safety and protection of children are matters of

  statewide concern.” § 19-3-100.5(1). To that end, the state must

  “make a commitment to make ‘reasonable efforts’ to prevent the

  placement of abused and neglected children out of the home and to

  reunify the family whenever appropriate.” Id. The Code sets forth a

  number of procedures aimed at protecting children from emotional

  and physical harm while seeking to repair and maintain family ties.

  L.L. v. People, 10 P.3d 1271, 1275 (Colo. 2000).

¶ 15   Article 4 covers parentage proceedings, which are governed by

  Colorado’s version of the UPA. See §§ 19-4-101 to -130. Although

  there’s no legislative declaration included in the article, “[o]ne basic

  purpose of the UPA is the establishment of the parent-child

  relationship, and another is the protection of that relationship.”

  R.McG. v. J.W., 615 P.2d 666, 669 (Colo. 1980) (citations omitted).


                                     7
¶ 16     Under the Code, the juvenile court has exclusive, original

  jurisdiction in both dependency and neglect proceedings and

  proceedings to determine parentage. § 19-1-104(1)(b), (f). The

  question before us, however, is whether two juvenile courts can

  simultaneously exercise jurisdiction over a child who’s been

  adjudicated dependent or neglected. For the reasons discussed

  below, we conclude that they can’t, and hold, as has another

  division of this court in a slightly different context, that when a

  child has been adjudicated dependent or neglected, all matters

  related to the child’s status must be addressed in the open

  dependency and neglect case. See People in Interest of E.M., 2016
COA 38M, ¶ 24, aff’d sub nom. People in Interest of L.M., 2018 CO
34.2

                       B. Exclusive, Original Jurisdiction

¶ 17     We adhere to the well-established rule that where specific and

  general statutes conflict, the specific statute prevails. State, Motor



  2This isn’t to say, however, that the dependency and neglect court
  can’t rely on genetic testing performed in connection with a
  paternity, domestic relations, or other case. It may do so, in its
  discretion, if relevant to matters pending in the dependency and
  neglect case.

                                     8
  Vehicle Div. v. Dayhoff, 199 Colo. 363, 365, 609 P.2d 119, 121

  (1980).

¶ 18   Although subsections 19-1-104(1)(b) and (f) give the juvenile

  court exclusive jurisdiction in (1) proceedings over any child who is

  dependent or neglected and (2) proceedings to determine parentage,

  section 19-3-205(1) says that “[e]xcept as otherwise provided in this

  article, the jurisdiction of the court over any child adjudicated as

  neglected or dependent shall continue until he becomes twenty-one

  years of age unless earlier terminated by court order.” (Emphasis

  added.) There isn’t any provision in article 3 conferring authority to

  another court to hear matters of parentage once a court has

  adjudicated a child dependent or neglected.

¶ 19   Further, the continuing, exclusive jurisdiction of the

  dependency and neglect court is specifically recognized in the

  jurisdictional statutes of the Code. Section 19-1-104(4)(a) says that

  “[i]f a petition involving the same child is pending in juvenile court

  or if continuing jurisdiction has been previously acquired by the

  juvenile court, the district court shall certify the question of legal

  custody to the juvenile court[.]” Likewise,




                                      9
             [a]ny party to a dependency or neglect action
             who becomes aware of any other proceeding in
             which the custody of a subject child is at issue
             shall file in such other proceeding a notice that
             an action is pending in juvenile court together
             with a request that such other court certify the
             issue of legal custody to the juvenile court
             pursuant to Section 19-1-104(4) and (5),
             C.R.S.

  C.R.J.P. 4.4(a). As our supreme court recently held, “these statutes

  and rules amply demonstrate the legislature’s preference for

  deciding the fate of parents who are involved in dependency and

  neglect proceedings under Article 3.” L.M., ¶ 38 (when a

  dependency and neglect proceeding is pending, the state can

  terminate parental rights only through the procedures set forth in

  article 3 and not under article 5).

¶ 20   Reading these statutes together, we conclude that the juvenile

  court presiding over the open dependency or neglect case maintains

  continuing, exclusive jurisdiction over the status of an adjudicated

  child. See E.M., ¶¶ 20, 24.

                                C. Due Process

¶ 21   Parents “have a fundamental liberty interest in the care,

  custody, and control of their children.” In re D.I.S., 249 P.3d 775,

  780 (Colo. 2011); accord Troxel v. Granville, 530 U.S. 57, 65 (2000).


                                    10
  When a court decision will effectively eliminate or weaken familial

  bonds by terminating parental rights, or denying custody, parents

  must first receive fundamentally fair procedures. Santosky v.

  Kramer, 455 U.S. 745, 753 (1982); D.I.S., 249 P.3d at 781-82.

¶ 22   In this case, when the child support court determined that

  A.M.G. wasn’t the child’s father and “therefore has no parental

  rights including custody and visitation,” the court effectively

  terminated his parental rights. The court did so without providing

  him the due process protections that he was being afforded in the

  open dependency and neglect proceeding.

¶ 23   Parents in dependency and neglect proceedings receive several

  procedural and substantive protections that aren’t available under

  the UPA. In a dependency and neglect proceeding, for example, a

  parent has the statutory right to be represented by counsel at every

  stage of the proceeding and may apply for court-appointed counsel

  if the parent qualifies financially. § 19-3-202(1), C.R.S. 2017. A

  parent in a proceeding under article 4 doesn’t have a statutory right

  to be represented by counsel or to apply for court-appointed

  counsel.




                                    11
¶ 24   In addition, in parentage cases, “the goal of the proceeding is

  to determine whether a man is a child’s legal parent.” C.L.S., 313
P.3d at 670. In dependency and neglect proceedings, by contrast,

  the goal is to stabilize and preserve families and ensure children’s

  safety. See § 19-3-100.5(1). Due process in dependency and

  neglect proceedings dictates that parents named in the petition be

  provided an opportunity to become rehabilitated through

  participation in a treatment plan. See § 19-3-604, C.R.S. 2017;

  A.M. v. A.C., 2013 CO 16, ¶ 29. Thus, after a court adjudicates a

  child dependent or neglected, the court then holds a dispositional

  hearing in which it adopts a treatment plan for the parents if it’s

  possible to do so. § 19-3-507, C.R.S. 2017. The purposes of the

  treatment plan are to provide services to the family, prevent

  unnecessary out-of-home placement of the child, and facilitate

  reunification of the child and family. § 19-3-507(1)(b).

¶ 25   Such rehabilitative and reunification efforts aren’t available in

  parentage proceedings. In an article 4 proceeding, the only

  protections provided an alleged parent are (1) that each man alleged

  to be the natural father must be made a party to the paternity

  action, or, if not subject to the personal jurisdiction of the court,


                                     12
  must be given notice of the action and an opportunity to be heard,

  § 19-4-110, C.R.S. 2017; People in Interest of J.G.C., 2013 COA 171,

  ¶ 12; and (2) that genetic testing must be ordered on request, § 19-

  4-112, C.R.S. 2017.

¶ 26   We conclude that there isn’t any substitute in article 4

  proceedings for the protections afforded a parent under article 3.3 A

  parent is thus denied fundamentally fair procedures in actions

  under article 4 when there’s an open dependency and neglect case.

                            IV. UPA Compliance

¶ 27   Father also contends that when a paternity issue arises in a

  non-paternity proceeding, the UPA must be followed or the court

  lacks subject matter jurisdiction. From what we can discern, father

  argues that the juvenile court didn’t properly comply with the UPA.

  Because we hold that the child support court lacked jurisdiction to

  make parentage findings and we remand the case, we needn’t

  address this argument.




  3As discussed in footnote 2 above, however, a dependency and
  neglect court may use genetic testing results obtained in an article
  4 case.

                                   13
                                V. Conclusion

¶ 28   The order dismissing father from the petition in dependency or

  neglect is reversed. We remand the case to the trial court to make

  findings consistent with this opinion.

       JUDGE ASHBY and JUDGE HARRIS concur.




                                   14